EXAMINER’S COMMENT
The claim amendments and remarks of 07 July 2021 have been entered. 
The Declaration of Dr. Clayton Larue, filed under 37 CFR § 1.132 on 07/07/2021, is acknowledged. 
The previous rejections under (i) Double Patenting, (ii) Improper Markush Group, (iii) 35 USC § 112, (iv) 35 USC § 102, and (v) 35 USC § 103 have been withdrawn in light of Applicants’ amendments and accompanying arguments. 
Claims 11-14 and 16-22 have been rejoined. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Thomas Hiesberger on 09 August 2021. The application has been amended as follows. 

In the claims:
	Claims 17, 25, and 26 have been canceled without prejudice. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a recombinant DNA molecule and a DNA construct comprising the recombinant 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-3, 5-9, 11-14, 16, 18-22 and 27-31 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663